Citation Nr: 0627326	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  01-08 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to an effective date prior to November 1, 1998, 
for the payment of dependency and indemnity compensation 
(DIC) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from October 1953 to 
January 1961 and from April 1961 to February 1968.  He died 
in February 1985, and the appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 RO decision that granted the 
appellant's reopened claim for DIC benefits and determined 
that she was entitled to payment of such benefits beginning 
November 1, 1998.  The appellant timely appealed this 
decision seeking an earlier effective date, prior to November 
1, 1998, for payment of DIC benefits.

In a November 2001 decision, the Board denied the appellant's 
claim.  The appellant appealed the Board's decision, and in 
January 2003, the United States Court of Appeals for Veterans 
Claims (the Court) vacated the Board's November 2001 decision 
and remanded the case for additional development and 
readjudication.

In July 2003, and again in March 2005, the Board remanded the 
case for additional development and to ensure compliance with 
the VA's duty to notify and assist.    


FINDINGS OF FACT

1.  The veteran died in February 1985.

2.  By a decision entered in September 1985, the RO denied 
the appellant's original claim for DIC benefits.  Later that 
same month, she was notified of the RO's decision, and of her 
appellate rights, but she did not initiate an appeal within 
one year.

3.  By a decision entered in August 1998, the Board denied 
the appellant's application to reopen her previously denied 
claim for DIC benefits.

4.  On October 8, 1998, the appellant filed another 
application to reopen her claim for DIC benefits; based on 
additional evidence received the same day, the RO reopened 
her claim and granted DIC benefits, with payment to begin 
November 1, 1998.


CONCLUSION OF LAW

The criteria for an effective date earlier than November 1, 
1998, for the payment of DIC benefits have not been met.  38 
U.S.C.A. §§ 5105, 5110, 5111, 7104, 7105 (West. 2002); 38 
C.F.R. §§ 3.152, 3.153, 3.156, 3.400, 20.200, 20.201, 20.202, 
20.302, 20.1100, 20.1103 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the appellant or on her behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the issue addressed herein.  

The general rule with regard to the effective date to be 
assigned for an award based on an original claim for DIC 
benefits is that the effective date "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  An exception to 
that rule applies if an application for DIC benefits is 
received within one year from the date of the veteran's 
death, and an award is made on the basis of that application.  
In that situation, the effective date of the award is made 
retroactive to "the first day of the month in which the 
death occurred."  38 U.S.C.A. § 5110(d)(1) (West 2002).  See 
38 C.F.R. § 3.400(c)(2) (2005) (to the same effect).

If a survivor files an application for DIC benefits with VA, 
and the claim is disallowed, she has the right to appeal that 
disallowance to the Board.  See, e.g., 38 U.S.C.A. 
§§ 7104, 7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 20.200, 
20.201, 20.202 (2001).  If she does not initiate an appeal 
within one year, however, or if she initiates a timely appeal 
and the appeal is denied, the disallowance becomes final.  
See 38 C.F.R. §§ 20.302(a), 20.1100, 20.1103 (2005).  
Thereafter, any award based on a subsequently filed 
application for DIC can be made effective no earlier than the 
date of the new application (unless the award is based on the 
receipt of corrected or misplaced service department 
records).  See 38 U.S.C.A. §§ 5110(a), (i), 5108 (West 1991); 
38 C.F.R. §§ 3.156(c), 3.400(q), (r) (2005).

Section 5111, Title 38, United States Code, governs when 
payment of monetary benefits may commence following an award 
of DIC.  That section provides, with exceptions not here 
applicable, that, notwithstanding the rules governing the 
effective date of an award of DIC, "payment of monetary 
benefits . . . may not be made to an individual for any 
period before the first day of the calendar month following 
the month in which the award . . . became effective."  
38 U.S.C.A. § 5111 (West 2002).

Applying the foregoing laws and regulations to the facts of 
the present case, the Board finds that an effective date 
prior to November 1, 1998 for the payment of DIC benefits is 
not warranted.  The record shows that the appellant filed an 
original claim for DIC benefits in April 1985, and that the 
RO denied that claim by a decision entered in September 1985.  
She was notified of the RO's decision, and of her appellate 
rights, but she did not initiate an appeal within one year.  
As a result, that decision became final.  See 38 C.F.R. 
§ 19.192 (1985).  

In March 1995, the appellant filed an application to reopen 
her claim.  The RO denied that application in June 1995, and 
she subsequently perfected an appeal to the Board.  In August 
1998, the Board also denied her application to reopen.  That 
decision was final when entered.  See 38 C.F.R. § 20.1100(a) 
(2001).  

The appellant next filed an application to reopen the claim 
for DIC on October 8, 1998, and as the award of DIC was not 
based on the receipt of corrected or misplaced service 
department records, the award can be made effective no 
earlier than October 8, 1998, and payment of benefits on that 
award can be no made effective no earlier than November 1, 
1998. 38 U.S.C.A. § 5111 (West 2002).  Her claim for an 
earlier effective date for payment of DIC must therefore be 
denied.

Duty to Notify and Assist

VA has certain notice and assistance requirements.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The RO's letters, rating actions, statements of the case and 
supplemental statements advised the veteran of the foregoing 
elements of the notice requirements.  Specifically, the RO 
sent correspondence in April 2005 in which the appellant was 
told of the requirements to establish a successful earlier 
effective date claim, advised of her and VA's respective 
duties, and asked her to submit information and/or evidence, 
which would include that in her possession, to the RO.  

The Board further notes that the underlying facts in this 
case do not appear to be in dispute.  The appellant has not 
alleged an earlier date based upon a claim, formal or 
informal, which is not current of record.  Instead, she has 
argued clear and unmistakable error in the RO's initial 
consideration of this claim in 1985, which is the subject of 
a March 2006 RO decision.

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  The 
initial adjudication in this matter occurred prior to the 
enactment of the Veterans Claims Assistance Act of 2000.  
Although complete notice may not have been provided to the 
appellant prior the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Also, the appellant 
has been provided with every opportunity to submit evidence 
and argument in support of her claim, to respond to VA 
notices, and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  
Thus, the Board considers any defect in the timing of the 
notice provided to the veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the appellant.  Moreover, given the legal 
nature of this case, i.e. an earlier effective date claim, 
the evidence of record is complete.

In the circumstances of this case, VA has satisfied its 
duties to inform and assist the appellant.  Therefore, she 
will not be prejudiced as a result of the Board proceeding to 
the merits of the claim.  


ORDER

Entitlement to an effective date earlier than November 1, 
1998, for the payment of dependency and indemnity 
compensation benefits is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


